           Case 1:18-cv-00461-SAG Document 90 Filed 04/28/21 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812




                                                       April 28, 2021


  LETTER TO COUNSEL

         RE:      Hulbert, et al. v. Pope, et al.
                  Civil No. SAG-18-461

  Dear Counsel,

         This will confirm the results of today’s telephone conference.

        A scheduling/status conference call has been set for Friday, June 11, 2021 at 9:30 a.m.
  Counsel should call in to the conference using the following numbers:

         USA Toll-Free: 877-336-1280
         Access Code: 8324569

         Despite the informal nature of this letter, it is an Order of the Court and will be docketed
  as such.

                                                       Sincerely yours,

                                                              /s/

                                                       Stephanie A. Gallagher
                                                       United States District Judge
